ICJ_079_AerialIncident1988_IRN_USA_1989-12-13_ORD_01_NA_03_FR.txt. 145

OPINION INDIVIDUELLE DE M. SHAHABUDDEEN
[Traduction]

Le dispositif de l’ordonnance que la Cour a rendue aujourd’hui, et que
japprouve, fixe des délais pour le dépôt de pièces de procédure. Mais
comme cela ressort du corps de l'ordonnance ainsi que des arguments que
les Parties ont présentés verbalement ou par écrit au Président de la Cour
et qu’il a lui-même exposés à la Cour, ce qui compte vraiment en l’occur-
rence, ce qui oppose vraiment les Parties à ce stade, c’est une question de
droit, la question de savoir si un défendeur a le droit d'introduire une ex-
ception préliminaire avant que le demandeur ait déposé son mémoire.
Cette question est tranchée non dans le dispositif de l'ordonnance mais
dans son dernier considérant. Ce considérant, dont je dirai quelles sont
les réserves qu’il m’inspire, est libellé comme suit:

«Considérant que, conformément au paragraphe 1 de l’article 79
du Règlement de la Cour, si un défendeur désireux de présenter une
exception préliminaire est en droit d’être renseigné auparavant sur la
nature de la demande, grâce à la présentation par le demandeur d’un
mémoire, il peut néanmoins déposer son exception plus tôt ».

Ainsi limitée, cette déclaration est exacte, mais qu’il me soit permis de dire
qu’elle ne me semble pas aller assez loin. Les termes absolus dans lesquels
la Cour, par cette déclaration, énonce pour la première fois le droit qu’a le
défendeur d'introduire son exception préliminaire avant le dépôt du mé-
moire du demandeur ne tiennent aucun compte d’une importante pra-
tique de la Cour restreignant ce droit et n’y accordent aucun poids. Deux
éminents commentateurs de la pratique de la Cour s'expriment à ce sujet
dans ces termes:

«Comme on le sait, et comme il est dit dans ce paragraphe, la pra-
tique de la Cour est de n’examiner les exceptions préliminaires
formelles soulevées par le défendeur qu’une fois que le fond a été
exposé devant elle dans une pièce de procédure (normalement le
mémoire) et il est rare que la requête à elle seule suffise à élucider
les questions de compétence ou de recevabilité. » (Shabtai Rosenne,
Procedure in the International Court: A Commentary on the 1978
Rules of the International Court of Justice, 1983, p. 161.)

« Le paragraphe 1 [de l’article 79 du Règlement de la Cour de 1978]
n'apporte aucun changement à la pratique en vigueur, suivant la-
quelle une exception préliminaire formelle, quelle qu’elle soit, n’a
pas besoin d’être introduite (et ne doit d’ailleurs pas être introduite)
avant l'expiration du délai fixé pour le dépôt de la première pièce de
procédure par la partie qui soulève l’exception. » (Ibid., p. 163.)

17
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SHAHABUDDEEN) 146

«11 semblerait que la Cour ne puisse prendre en considération les
exceptions préliminaires soulevées par le défendeur avant le dépôt
par le demandeur de son mémoire. » (Geneviève Guyomar, Commen-
taire du Règlement de la Cour internationale de Justice, 1983, p. 508.)

Témoignant de la même pratique, M. Guggenheim, qui plaidait en 1957
pour la Suisse contre les Etats-Unis dans l’affaire de l’Interhandel, s’est
exprimé en des termes qui n’ont pas été réfutés :

«L’exception préliminaire américaine doit être traitée conformé-
ment aux dispositions de l’article 62 du Règlement. La Cour devra
donc instituer une procédure particulière, qui commencera après la
présentation du mémoire de la Partie demanderesse, c’est-à-dire de
la Confédération suisse, mémoire qui se rapportera au fond de l’af-
faire.» (C.LJ. Mémoires, p. 449.)

Quinze ans plus tard, dans une opinion dissidente commune qu’ils ont
rédigée en l’affaire relative à la Compétence en matière de pêcheries
(Royaume-Uni c. Islande), MM. Bengzon et Jiménez de Aréchaga ont éga-
lement déclaré, en des termes qui n’ont pas été non plus réfutés et qui sont
tout aussi catégoriques (un plus large extrait en sera donné plus loin):

«Une exception préliminaire doit être déposée dans le délai fixé
pour le contre-mémoire, c’est-à-dire après la présentation du mé-
moire et non pas avant: c’est seulement à ce moment qu’elle peut
entraîner l’effet suspensif prévu à l’article 62, paragraphe 3, du
Règlement [de 1946]. » (CLLJ: Recueil 1972, p. 185.)

Ces éminents juges et juristes se trompaient-ils ? Dans la présente opi-
nion, je m’efforcerai de démontrer que non et que cette pratique de la
Cour, dont ils attestent l'existence, nuance sensiblement les termes vagues
dans lesquels le droit du défendeur de soulever une exception prélimi-
naire avant le dépôt du mémoire a été formulé dans le considérant en
question.

On peut dire d’abord qu’il n’est pas rare qu’un tel problème se pose
dans le cadre de l’évolution d’un régime procédural vivant, la question
étant foncièrement de savoir comment concilier la lettre d’une règle for-
melle de procédure avec une pratique ultérieure différente. Je dois dire
d’emblée que je reconnais la force de l'interprétation que le défendeur a
donnée de la règle pertinente, mais que j'estime que la difficulté est de
déterminer dans quelle mesure l’application de la règle a peut-être été
tempérée par l'interprétation qu’en a donnée la Cour, telle que cette inter-
prétation ressort d’une certaine inflexion de la pratique. Il convient de
commencer par un bref examen de la genèse des règles pertinentes.

LA GENÈSE DES RÈGLES PERTINENTES

Le problème remonte au fait que, malgré quelques débats à la Cour per-
manente (C.PJ.I. série D n° 2, p. 77-78, 201-203, 213-214, 408, 434 et 522),
le Règlement de la Cour de 1922 ne contenait aucune disposition appli-

18
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SHAHABUDDEEN) 147

cable aux exceptions préliminaires. Comme on le sait, la nécessité d’une
règle formelle est née de l’expérience acquise dans l’affaire des Conces-
sions Mavrommatis en Palestine (C.P.J.I. série À n° 2, p. 9 et 16) et l'affaire
relative à Certains intérêts allemands en Haute-Silésie polonaise, compé-
tence (C.P.J.I. série A n° 6, p. 15), Dans la première affaire, une exception
préliminaire a été soulevée après le dépôt du mémoire, mais la procédure
était si imprécise qu'elle l’a été en même temps qu’un «contre-mémoire
préliminaire » était déposé (C.P.J.I. série C n° 5-I, p. 439-440 et 479). Dans
la seconde affaire, l'exception préliminaire a été introduite avant le dépôt
du mémoire (C.P.J.I. série C n° 9-T, p. 119-125).

A la suite de ces différences de procédure, le Règlement de la Cour a
été modifié en 1926 par l'insertion d’un nouvel article 38, dont le premier
paragraphe était ainsi libellé:

«Lorsque l'instance est introduite par requête, toute exception
préliminaire est proposée après la présentation du mémoire de la
partie demanderesse et dans le délai fixé pour la présentation du
contre-mémoire. » (C.PJ.I. série D n° 1, p. 50.)

M. Anzilotti, qui avait été le principal promoteur de cette disposition,
l’avait défendue contre une idée très différente émise par le Greffier,
M. Hammarskjôld. Au sujet de la proposition du Greffier, le procès-
verbal des débats de 1926 est rédigé comme suit:

«M. Anzilotti constate qu’il y a une divergence essentielle entre
son idée et celle du Greffier.

D’après la proposition du Greffier, l'exception d’incompétence
doit être traitée à part, si elle est opposée par un document qui doit
suivre la requête et être présenté à un moment où la Cour ne connaît
rien de l’affaire.

M. Anzilotti est parti de l’idée inverse. Il pense que la Cour ne doit
s’occuper de la compétence que lorsqu'elle connaît le fond de l’af-
faire. Cette différence de principe établie, M. Anzilotti ne voit
aucune difficulté à traiter maintenant la question des exceptions
d’incompétence... A son avis, étant donné la nature spéciale de la
Cour, celle-ci ne peut juger les exceptions d’incompétence sans
connaître également le fond de l’affaire, du moins jusqu’à un certain
point.» (C.PJ.I. série D, Addendum au n° 2, p.79; voir aussi la propo-
sition écrite, ibid., p. 266.)

Dans une certaine mesure, ces idées avaient déja été émises par
MM. Beichmann et Moore en 1922 (C.P.J.I. série D n° 2, p. 201 et 214). Le
succès qu’elles remportèrent en 1926 fut cependant de courte durée: une
nouvelle réflexion fut favorable au point de vue précédemment exprimé
par le Greffier, selon lequel toute exception préliminaire devait être intro-
duite avant le dépôt du mémoire. De retour dans l’arène, en juin 1933, il
déclara:

19
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SHAHABUDDEEN) 148

«Le trait essentiel de l’article 38 est que les exceptions prélimi-
naires ne sont pas présentées in limine litis, mais seulement après le
dépôt du premier mémoire de la demanderesse. On peut se demander
s’il y aurait lieu de maintenir ce principe au cas où viendrait à préva-
loir la tendance actuelle d’après laquelle — en fait sinon en droit —
les conclusions doivent être formulées déjà dans l’acte introductif (cf.
sous art. 35 ci-dessus). » (C.PJ.I. série D, Troisième addendum au n° 2,
p. 819-820.)

Dans le procès-verbal des débats qui eurent lieu à la Cour en 1934 on lit ce
qui suit:

« Le Président rappelle que le premier Réglement ne contenait pas
de disposition au sujet des exceptions. C’est eu égard à l’expérience
acquise dans l'affaire Mavrommatis que la Cour a introduit l’ar-
ticle 38 du Règlement actuellement en vigueur; celui-ci exclut le
dépôt d’une exception avant le moment où le mémoire est déposé.
Cette règle ayant à son tour donné lieu à des difficultés pratiques
dans une affaire récente, la deuxième Commission a proposé d’ou-
vrir la porte à la présentation, dès avant le dépôt du mémoire, d’une
exception qui n’a rien à voir avec le fond de Paffaire.» (C.PJ.I.
série D, Troisième addendum au n° 2, p. 90.)

M. Fromageot a expliqué en ces termes la substance de la nouvelle for-
mulation:

«en disant que l’exception doit étre présentée au plus tard dans le
délai fixé pour le dépôt du contre-mémoire, on indique que la partie
intéressée peut soulever l’exception aussitôt qu’elle le désire » (ibid.,

p. 89).

Sur la base des discussions qui eurent lieu à ce sujet, un texte revisé du
paragraphe 1 de l’article 38 a alors été adopté en tant que paragraphe 1 de
l'article 62 du Règlement de la Cour de 1936, ainsi rédigé :

«Toute exception préliminaire doit être présentée au plus tard
avant |’ expiration du délai fixé pour la première pièce de la procé-
dure écrite à déposer par la partie soulevant l'exception. » (CPJL.
série D n° 1, 3° éd., p. 49.)

La disposition correspondante du paragraphe 1 de l’article 62 du Règle-
ment de 1946 est la suivante:

«Toute exception préliminaire doit être présentée au plus tard
avant l'expiration du délai fixé pour la première pièce de la procé-
dure écrite à déposer par la partie soulevant l'exception. »

Sur le fond, le texte de 1946 ne peut être utilement distingué de celui de
1936. Dans ces conditions, puisqu'il est clair que le libellé de 1936 visait à
permettre au défendeur de présenter une exception avant le dépôt du mé-
moire, on peut penser que le texte de 1946, qui est demeuré en vigueur
jusqu’en 1972, procédait de la même intention.

20
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SHAHABUDDEEN) 149

Quelles furent les modifications apportées en 1972? Le paragraphe 1 de
l’article 67 du Règlement revisé de 1972 était ainsi libellé :

«Toute exception à la compétence de la Cour ou à la recevabilité
de la requête ou toute autre exception sur laquelle le défendeur de-
mande une décision avant que la procédure sur le fond se poursuive
doit être présentée par écrit, dans le délai fixé pour le dépôt du
contre-mémoire. Toute exception soulevée par une partie autre que
le défendeur doit être déposée dans le délai fixé pour le dépôt de la
première pièce écrite de cette partie.» .

Cette disposition est devenue le paragraphe 1 de l’article 79 du Règlement
de 1978.

Dans le texte de 1972, les mots «dans le délai fixé pour le dépôt du
contre-mémoire » remplaçaient les mots «avant l’expiration du délai fixé
pour la première pièce de la procédure écrite à déposer par la partie sou-
levant l'exception»; mais, en ce qui concerne le défendeur, il n’est pas
vraiment certain qu’on ait voulu modifier sensiblement le sens de la dis-
position. On pourrait soutenir que, dans la nouvelle formulation, le mot
«dans» confinait implicitement, bien que de façon elliptique, la présenta-
tion de l’exception à la période commençant avec le dépôt du mémoire
et prenant fin à la date limite fixée pour le dépôt du contre-mémoire.
Mais l’idée que l’expression « dans le délai » n’est peut-être pas une base
suffisante pour étayer la thèse d’une double limite du type de celle qu’im-
pliquerait une formule comme «pendant la période» semble découler
du fait que, dans le cas de l’article 38 du Règlement de 1926, on avait
jugé nécessaire de compléter l’expression « dans le délai fixé pour la pré-
sentation du contre-mémoire» et de la faire précéder de la formule
«après la présentation du mémoire de la partie demanderesse et...» En
effet, alors que la disposition de 1926 prescrivait deux limites de temps,
en fixant le début et la fin du délai, la clause actuellement en vigueur
n’en fixe que la fin.

LA PRATIQUE DE LA COUR

Dès lors, on peut fort bien soutenir que, eu égard au libellé du Régle-
ment, le défendeur n’a jamais cessé d’avoir, depuis 1936 jusqu’à mainte-
nant, le droit d’introduire une exception préliminaire même avant le
dépôt du mémoire. Lorsqu'on examine si une pratique différente s’est ins-
tituée, il faut se rappeler que la modification de 1936 a tenu compte de
l'expérience concrète de l’application du Règlement de 1926 et qu’elle
visait probablement à protéger le droit du défendeur de recourir à une
exception préliminaire à l’effet (comme on devait le dire plus tard)
«d’éviter non seulement une décision mais aussi toute discussion du fond»
(Barcelona Traction, Light and Power Company, Limited, exceptions prélimi-
naires, arrêt, C.I.J. Recueil 1964, p. 44. Voir aussi l'opinion individuelle de
MM. De Visscher et Rostworowski dans l’affaire du Chemin de fer Pane-

21
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SHAHABUDDEEN) 150

vezys-Saldutiskis, C.P.JI. série A/B n° 76, p. 24). Le défendeur peut aussi
avoir un intérêt légitime à agir avec célérité pour couper court à tout argu-
ment selon lequel l’absence de prompte contestation a eu implicitement
pour effet de proroger la compétence. En revanche, il est possible que la
Cour ait eu tendance en pratique à revenir au point de vue précédent selon
lequel, comme l’avait signalé M. Anzilotti, il pourrait être difficile d’exa-
miner une exception préliminaire sans connaître les moyens que le requé-
rant pourrait ensuite faire valoir dans son mémoire sur le fond.

On peut envisager deux catégories d’affaires : celles dans lesquelles le
défendeur n’a pas comparu et celles dans lesquelles il a comparu.

Pour ce qui est de la première catégorie, la non-comparution du défen-
deur signifiait évidemment qu'aucune exception préliminaire ne pouvait
être présentée. Néanmoins il se trouve que, dans ces affaires, des ques-
tions préliminaires du type de celles qui auraient pu être soulevées par une
telle exception ont été débattues et tranchées sans qu’un mémoire ait été
effectivement déposé (voir l’affaire de la Compétence en matière de pêche-
ries, C.LJ. Recueil 1972, p. 182, et C.I.J. Recueil 1973, p. 3 et 93; l’affaire
du Plateau continental de la mer Egée, C.1.J. Recueil 1976, p. 13-14 et 43,
et CIJ. Recueil 1978, p. 45; et l’affaire des Essais nucléaires (Australie
c. France), C.IL.JT. Recueil 1973, p. 106). Il semble qu’il en soit allé de même
dans l’affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), C.I.J. Recueil 1984,
p. 187 et 209, et C.J. Recueil 1985, p. 3), mais là aussi, bien que le défen-
deur ait comparu, il est clair qu’aucune exception préliminaire formelle
n’a été déposée (voir le contre-mémoire des Etats-Unis sur la compétence
et la recevabilité, 17 août 1984, par. 2).

L’argument selon lequel ces affaires — et plus particulièrement la der-
nière — impliquaient des exceptions préliminaires — en substance, sinon
formellement — est séduisant. A en juger par la manière dont elles ont été
traitées, elles vont vraisemblablement dans le sens de la position adoptée
par le défendeur en l'espèce. Mais peut-être pas de manière concluante;
en effet, bien qu’une distinction entre une exception préliminaire déposée
en tant que telle et une question préliminaire ayant le caractère d’une ex-
ception préliminaire mais non présentée comme exception préliminaire
puisse sembler technique, cette distinction n’est pas une argutie tech-
nique: elle est liée — et bien liée — à quelque chose d’important, à savoir
que le fait de soulever une question préliminaire n’a pour effet de sus-
pendre la procédure que si cette question est spécifiquement soulevée en
tant qu’exception préliminaire au sens du paragraphe 1 de l’article 79 du
Règlement.

Le caractère nouveau de la conception adoptée dans la première caté-
gorie d’affaires par rapport au Règlement, dont ces affaires ont effective-
ment infléchi l’application, n’est pas passé sans discussion (voir les af-
faires de la Compétence en matière de pêcheries, C.I.J. Recueil 1972, p. 184
et 191). Mais, étant entendu que la Cour a compétence, par le biais d’une
nouvelle pratique, pour infléchir de la sorte l’application du Règlement,
elle était tout aussi compétente pour infléchir par sa pratique l’application

22
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SHAHABUDDEEN) 151

du Règlement en ce qui concerne le moment où devait être déposée une
exception préliminaire lorsqu'il y en avait effectivement une. Et, à ce qu’il
me semble, c’est bien ce que la Cour a fait.

Dans les affaires de la seconde catégorie, lorsque le défendeur compa-
raît et veut introduire une exception préliminaire, il semble que la dé-
marche adoptée soit différente de celle qui a été suivie pour la première
catégorie. L'affaire del’ Or monétaire(C.I.J. Recueil 1953, p. 37 et 44), dans
laquelle le demandeur a été autorisé à soulever une exception prélimi-
naire avant le dépôt du mémoire, soulève quelques difficultés. Les cir-
constances particulières de cette affaire ont conduit la Cour à déclarer
expressément que sa décision ne préjugeait pas la question de l’interpréta-
tion et de application de l’article 62 du Règlement de 1946. Mais, hormis
ce point, il me semble que l'exception préliminaire de l'Italie a été correc-
tement introduite au regard des termes de cette disposition, dont le libellé
exigeait que «la partie» présente son exception préliminaire avant l’expi-
ration du délai fixé pour la « première pièce de la procédure écrite » à dé-
poser par cette partie. Comme la Cour a jugé qu’un requérant (ce qu'était
l'Italie) pouvait aussi soulever une exception préliminaire (C.I.J. Recueil
1954, p. 29), cette disposition signifiait effectivement que l'Italie, en tant
que «partie», non seulement pouvait, mais devait, présenter son excep-
tion préliminaire avant de déposer son mémoire, autrement dit la «pre-
mière pièce de la procédure écrite » : il ne lui était tout simplement pas
possible de le faire après le dépôt du mémoire. Dans le cas d’un deman-
deur, telle est d’ailleurs encore la situation aux termes de la deuxième
phrase du paragraphe 1 de l’article 79 du Règlement de 1978 actuellement
en vigueur. Dans le cas d’un défendeur, selon le libellé de 1946, la pre-
mière pièce de la procédure écrite était naturellement le contre-mémoire.
Aussi, un défendeur avait-il l'obligation, alors comme maintenant, d’in-
troduire son exception préliminaire avant le dépôt de son contre-mé-
moire. Mais les circonstances et l'argumentation particulières de l’affaire
de l’ Or monétaire ne semblent pas offrir une base suffisante pour soutenir
que la Cour aurait été également disposée dans cette affaire à recevoir une
exception préliminaire présentée par le défendeur avant le dépôt du mé-
moire, comme dans le cas du requérant.

Dans l'affaire de l’ Interhandel, à la suite d’une demande en indication
de mesures conservatoires, le défendeur a présenté un document intitulé
«Exception préliminaire des Etats-Unis d’ Amérique » qui spécifiait qu’il
s'agissait d’une |

«exception préliminaire, aux termes de l’article 62 du Règlement de
la Cour, dans l'instance introduite par le Gouvernement de la Suisse
en l’affaire de l’Interhandel, par requête du 1° octobre 1957, pour
autant que cette requête se rapporte à la vente ou aux autres mesures
de disposition des actions...» (C.J. Mémoires, p. 77).

Ainsi, le document se présentait comme une exception préliminaire en
l'affaire proprement dite, même si l'exception était limitée à un seul aspect
— limitation qui, à mon sens, n’ôtait pas à ce document son caractère, qui

23
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SHAHABUDDEEN) 152

était celui d’une exception de cet ordre. La Cour ne l’a cependant pas
traité comme tel mais a rendu, le moment venu, une ordonnance fixant des
délais pour le dépôt du mémoire et du «contre-mémoire ou, éventuelle-
ment, [djes exceptions préliminaires du Gouvernement des Etats-Unis
d'Amérique » (C.LJ. Recueil 1957, p. 123), libellé qui signifiait vraisembla-
blement que, en ce qui concernait les délais, les exceptions préliminaires
devaient être traitées comme le contre-mémoire et que, dans ces condi-
tions, vu que le contre-mémoire ne pouvait naturellement pas être déposé
avant le mémoire, cette règle s’appliquerait aussi au dépôt d'éventuelles
exceptions préliminaires. D’ailleurs, les exceptions préliminaires ont
été déposées après le mémoire (C.L.J. Mémoires, Interhandel, p. 327;
cf. p. 144). C’est pourquoi il ne serait pas convaincant de tenter d’expli-
quer que la Cour a pris cette décision simplement parce qu’elle a implici-
tement conclu du Règlement qu’une ordonnance fixant des délais devait
avoir été rendue pour qu’une exception préliminaire puisse être pré-
sentée, indépendamment de la question de savoir si elle pouvait l’être
ou non avant le dépôt du mémoire. On ne comprend pas bien pourquoi
l’adoption d’une ordonnance fixant des délais pour le dépôt de pièces
écrites aurait une importance juridique telle, au regard de la question de
savoir si le défendeur peut présenter une exception préliminaire avant le
* dépôt effectif du mémoire, que l’on doive conclure qu'il peut le faire si une
telle ordonnance a été rendue maïs non dans le cas contraire.
On ne trouve non plus aucune explication dans le fait qu’on a cherché à
utiliser l'exception préliminaire pour s’opposer à une demande en indica-
tion de mesures conservatoires. Certes, M. Koo a déclaré ce qui suit:

«Quoique cette exception ait été soulevée par les Etats-Unis, en
vertu de l’article 62 du Règlement de la Cour, sous la forme d’une
exception préliminaire … cette exception était, en fait, dirigée contre
la compétence de la Cour pour indiquer les mesures conserva-
toires...» (C.I.J. Recueil 1957, p. 113.)

Mais l’insistance de M. Koo sur ce dernier aspect visait à étayer son point
de vue (désapprouvé par la Cour) qu’il fallait régler la question de l’excep-
tion au stade des mesures conservatoires; on ne pouvait raisonnablement
l’interpréter comme voulant dire que, puisque le défendeur cherchait à
l’invoquer contre la demande en indication de mesures conservatoires,
l'exception n’était pas pour autant dirigée contre une partie de la de-
mande principale du demandeur: il l’avait invoquée parce que tel était
son but (ibid. p. 115, opinion individuelle de M. Klaestad, et p. 117-118,
opinion individuelle de sir Hersch Lauterpacht).

I semble plus probable que la Cour ait implicitement estimé que le rai-
sonnement de M. Anzilotti, qui était à l’origine de l’adoption de l’article
du Règlement de 1926 abrogé par la suite, était encore assez convaincant
et assez judicieux pour continuer à s’appliquer en pratique et pour justi-
fier le report de la présentation d’une exception préliminaire après le
dépôt du mémoire. Telle est je crois, l’idée implicite que contient la décla-
ration de la Cour selon laquelle

24
INCIDENT AÉRIEN DU 3 VII 88 (OP. IND. SHAHABUDDEEN) 153

«l'examen du moyen soulevé par le Gouvernement des Etats-Unis
d'Amérique exige l’emploi d’une procédure différente, celle qui est
déterminée par l’article 62 du Règlement, et ... si ce moyen est main-
tenu, celui-ci devra, le moment venu, être examiné par la Cour
conformément à cette procédure » (C.J. Recueil 1957, p. 111).

La Cour ne pouvait avoir entendu que l’exception n’était pas censée
constituer une exception préliminaire déposée en vertu de l’article 62 du
Règlement de 1946. Ce qu’elle semblait dire, c’est que l’exception pou-
vait seulement être examinée en tant qu’exception préliminaire de ce
genre «le moment venu, ... conformément à [la] procédure » prescrite par
cette disposition. En adoptant cette position, la Cour semblait être en ac-
cord avec M. Guggenheim dont j'ai cité plus haut la plaidoirie non contre-
dite qu’il a faite sur ce point en faveur du demandeur. Sa thèse n’était pas
seulement qu’il n’y avait pas lieu de statuer sur la compétence de façon
définitive pour pouvoir indiquer des mesures conservatoires, mais que la
raison pour laquelle l’exception préliminaire ne pouvait être examinée au
cours de cette phase de la procédure était qu’elle ne pouvait être examinée
que dans le cadre de la procédure relative aux exceptions préliminaires,
cette procédure étant, selon lui, celle qu’il avait décrite dans ses conclu-
sions rappelées ci-dessus, c’est-à-dire comme signifiant qu’une exception
préliminaire devait être introduite après le dépôt du mémoire (C.LJ.
Mémoires, Interhandel, p. 449 et 461-462). Il me semble que cette façon de
présenter les choses a recueilli l'approbation de la Cour dans le passage de
son ordonnance cité ci-dessus et qu’elle s’est manifestée dans le tour que
la procédure a effectivement pris à la suite de cette ordonnance.

Une démarche analogue à celle adoptée dans l’affaire de I’ Interhandel
a été suivie dans l’affaire Ambatielos (C.I.J. Recueil 1951, p. 11, et CLJ.
Recueil 1952, p. 16 et 31), où (comme en la présente espèce) il s’agissait
non d’une exception préliminaire proprement dite, mais de la notification
de l’intention d’en introduire une (C.I.J Mémoires, p. 522). C’est la raison
pour laquelle, en procédant à la fixation de délais pour le dépôt de pièces
de procédure, la Cour n’a parlé que du mémoire et du contre-mémoire,
sans qu’il soit fait mention d’exceptions préliminaires éventuelles.

Quel que fût au juste le motif de la décision — permettre à la Cour de
mieux apprécier les exceptions en ayant pris connaissance du fond ou
offrir au demandeur une juste occasion de compléter par son mémoire
l'exposé des faits peut-être limité qui figurait dans sa requête, avant
l'introduction d’une exception préliminaire qui aurait un effet suspensif
immédiat, ou les deux motifs à la fois —, il apparaît nettement que, dans
les cas où, comme dans l’affaire Ambatielos et celle de l’Interhandel, le
défendeur s’est présenté, la Cour a effectivement considéré qu’une excep-
tion préliminaire soulevée par un défendeur ne doit être introduite
qu'après le dépôt du mémoire même si, comme on l’a vu, l’article pertinent
du Règlement de 1936 était conçu pour permettre d’introduire une excep-
tion de ce genre avant le dépôt du mémoire (voir Georges Abi-Saab, Les

25
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SHAHABUDDEEN) 154

exceptions préliminaires dans la procédure de la Cour internationale, 1967,
p. 214). Cela a été clairement reconnu par MM. Bengzon et Jiménez de
Aréchaga dans leur opinion dissidente commune en l’affaire relative à la
Compétence en matière de pêcheries (Royaume-Uni c. Islande) dans
laquelle, faisant une distinction entre les exceptions soulevées avant le
dépôt du mémoire et celles qui le sont après, ils ont déclaré:

«Il y a cependant entre ces deux communications d'importantes dif-
férences, en particulier quant au moment de leur présentation, de sorte
qu’à notre sens il est impossible d'attribuer à la lettre du ministre des
affaires étrangères d’Islande la valeur d’une exception préliminaire.
Une exception préliminaire doit être déposée dans le délai fixé pour le
contre-mémoire, c'est-à-dire après la présentation du mémoire et non pas
avant: c'est seulement à ce moment qu'elle peut entraîner l'effet suspensif
prévu à l'article 62, paragraphe 3, du Règlement. Sinon, un défendeur se-
rait en mesure de paralyser la procédure avant le dépôt du mémoire.»
(C.LJ. Recueil 1972, p. 185, les italiques sont de moi; voir aussi l'affaire
relative à la Compétence en matière de pêcheries (République fédérale
d'Allemagne c. Islande), C.J. Recueil 1972, p. 192.)

Bien qu’elle figure dans une opinion dissidente, cette déclaration non
contredite n’en a pas moins fait autorité en tant que reconnaissance de la
pratique effective de la Cour. |

Ni l’une ni l’autre des Parties n’a cité aucune affaire tranchée par la
Cour actuelle, dans laquelle le défendeur ait été autorisé à déposer une
exception préliminaire de plein droit avant le dépôt du mémoire du de-
mandeur: cela a été fait dans un cas, mais sur la base du consentement
mutuel des parties, l’ordonnance de la Cour indiquant expressément dans
ses considérants que «les Parties sont d’accord pour que les questions de
compétence et de recevabilité soient traitées à un stade préliminaire de la
procédure» (Actions armées frontalières et transfrontalières (Nicaragua
c. Honduras), C.I_J. Recueil 1986, p. 552; voir aussi C.L.J. Recueil 1989, p. 6).
Le fait que la Cour ait jugé bon de consigner cette circonstance dans le
texte même de son ordonnance donne à penser qu’elle ne la tenait pas
pour un simple arrangement entre les Parties, dépourvu de la valeur juri-
dique qui s’attache à l’accord visé par l’article 101 du Règlement de la
Cour. A ce propos, dans la lettre en date du 26 septembre 1989 adressée au
Président de la Cour par l’agent des Etats-Unis, il est dit:

«Les Etats-Unis reconnaissent que jusqu’à présent la Cour n’a ja-
mais, sans l’accord du demandeur, examiné d’exceptions prélimi-
naires avant le dépôt du mémoire mais rien, dans la pratique de la
Cour, ne s’oppose à l'interprétation que les Etats-Unis donnent de
l’article 79 [du Règlement]. »

Il me semble que le membre de phrase concessif qui ouvre cet énoncé
concorde avec ce qui peut être considéré comme une pratique générale-
ment admise, pratique suivant laquelle, sans exclure la possibilité pour un
défendeur de présenter une exception préliminaire avant le dépôt du mé-

26
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SHAHABUDDEEN) 155

moire, la Cour, normalement, n’examinerait pas une exception déposée à
ce stade, mais considérerait qu’elle doit être introduite après le dépôt du
mémoire (voir, en général, Shabtai Rosenne, The Law and Practice of the
International Court, 1965, vol. 1, p. 451; du même auteur, Procedure in the
International Court: A Commentary on the 1978 Rules of the International
Court of Justice, 1983, p. 161 et 163; voir aussi Geneviève Guyomar, Com-
mentaire du Réglement de la Cour internationale de Justice, 1983, p. 508).

Peut-être devrais-je ajouter que les décisions de la Cour n’étant pas
aussi nombreuses que celles des juridictions nationales, le fait que la pra-
tique en question est démontrée par un nombre de cas qui n’est pas très
élevé ne témoigne pas nécessairement contre son existence. Un point qui
présente davantage d’importance est celui que M. Schwebel a fort bien et
fort soigneusement développé dans son argumentation — que je res-
pecte — suivant laquelle la question spécifique de savoir si une exception
préliminaire peut être soulevée avant le dépôt du mémoire n’a jusqu’à pré-
sent pas fait directement l’objet d’un débat contradictoire devant la Cour.
Cette constatation peut donner du poids aux décisions en question, mais
celles-ci n’en sont pas moins, à mon avis, révélatrices de la véritable ten-
dance de la pratique de la Cour: il est rare qu’une pratique tire son origine
d’une décision mûrement réfléchie, rendue après un débat sur la question
dont il s’agit. De plus, comme j'ai cherché à le montrer plus haut, il semble
bien que, dans l’affaire de l’Interhandel, la Cour ait eu en vue la pratique
explicitement mentionnée dans les conclusions exposées par M. Guggen-
heim, selon lesquelles une exception préliminaire ne devait être soulevée
qu'après le dépôt du mémoire. Bien qu’on puisse interpréter les choses de
différentes manières, le fait demeure, incontournable, que, dans cette af-
faire, un document revêtant indubitablement la forme d’une exception
préliminaire, destiné à être déposé en tant que tel suivant la règle appli-
cable, mais qui avait été présenté avant le dépôt du mémoire, n’a pas été
considéré comme une exception préliminaire par la Cour, si bien que le
défendeur a introduit une nouvelle exception préliminaire après le dépôt
du mémoire.

L'EFFET DU RÈGLEMENT DE 1972 SUR LA PRATIQUE DE LA COUR

On peut se demander s’il faut considérer que cette pratique a été abolie
par le Règlement de 1972. Deux dispositions de ce texte, les paragraphes 6
et 7 de l’article 67 (qui correspondent aux paragraphes 6 et 7 de l’article 79
du Règlement de 1978), invitent à la réflexion. Elles sont rédigées dans les
termes suivants :

«6. Pour permettre à la Cour de se prononcer sur sa compétence
au stade préliminaire de la procédure, la Cour peut, le cas échéant,
inviter les parties à débattre tous points de fait et de droit, et à pro-
duire tous moyens de preuve, qui ont trait à la question.

7. La Cour, après avoir entendu les parties, statue dans un arrêt
par lequel elle retient l’exception, la rejette ou déclare que cette ex-
ception n’a pas dans les circonstances de l’espèce un caractère exclu-

27
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SHAHABUDDEEN) 156

sivement préliminaire. Si la Cour rejette l’exception ou déclare
qu’elle n’a pas un caractère exclusivement préliminaire, elle fixe les
délais pour la suite de la procédure.»

En ce qui concerne le paragraphe 6, il y est dit que la Cour doit pouvoir
se prononcer sur sa compétence «au stade préliminaire de la procédure»,
ce qui ne veut pas dire, à mon sens, que la décision est prise avant le dépôt
du mémoire. Le «stade préliminaire de la procédure » était une notion très
claire, employée simplement par opposition au «stade du fond ». Il n’était
pas circonscrit à la période précédant le dépôt du mémoire. Au contraire,
en cas d'exception préliminaire introduite par le défendeur, ce stade préli-
minaire s’étendait toujours jusqu’à la période postérieure au dépôt du
mémoire. Rien au paragraphe 6 de l’article 67 du Règlement de 1972
n’a eu pour effet de modifier cette interprétation.

Quant au paragraphe 7 de l’article 67 du Règlement de 1972, son but
était qu’il soit statué sur les exceptions préliminaires autant que possible
avant les débats sur le fond et que ces exceptions ne soient pas jointes au
fond sans nécessité. Cela n’avait rien à voir avec le stade où une exception
préliminaire pouvait être introduite. Le fait qu’une telle exception est dé-
posée après le dépôt du mémoire ne devait pas nécessairement conduire à
sa jonction au fond. Les modifications de 1972 accordaient l’importance
voulue à la rapidité de la décision sur les exceptions préliminaires, mais
elles visaient surtout à ne pas en retarder inutilement l'examen jusqu'aux
débats sur le fond.

La lettre que l’agent des Etats-Unis d’Amérique a adressée au Président
de la Cour le 26 septembre 1989 signalait un remarquable article d’un an-
cien Président de la Cour. Le passage pertinent de cet article est libellé
comme suit:

«a) Délai pour l'introduction d'une exception préliminaire: afin
d’accélérer la procédure et d’éviter des retards inutiles, il a été sug-
géré que l’exception préliminaire soit introduite dès que la partie
concernée a reçu la requête, ou peu de temps après qu’elle a reçu le
mémoire. Bien que ces propositions aient concordé avec l’objet prin-
cipal des amendements au Règlement, elles n’ont pas pu être adop-
tées parce qu’elles auraient risqué de porter atteinte aux droits du
défendeur. En ce qui concerne la première suggestion, selon laquelle
l'exception préliminaire devrait être déposée dès réception de la re-
quête, on a estimé que le défendeur était en droit d’attendre que le
demandeur ait pleinement exposé son argumentation dans le mé-
moire avant d’être obligé d’introduire son exception. Faute de quoi le
demandeur, qui a déjà eu tout le temps de rédiger sa requête, aurait
aussi la possibilité de composer son mémoire de façon à tenter de
faire échec à l’exception qu’il aurait eu le loisir d’étudier.»
(Eduardo Jiménez de Aréchaga, « The Amendments to the Rules of
Procedure of the International Court of Justice», American Journal
of International Law, 1973, vol. 67, p. 19.)

28
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SHAHABUDDEEN) 157

Cette opinion semble bien confirmer qu’un défendeur est en droit d’intro-
duire une exception préliminaire soit avant, soit après, le dépôt du mé-
moire. Mais, 4 mon avis, elle va plus loin; en effet, si «on a estimé que le
défendeur était en droit d’attendre que le demandeur ait pleinement ex-
posé son argumentation dans le mémoire avant d’être obligé d’introduire
son exception », cela suppose en même temps lexistence d’un mécanisme
par lequel un requérant peut introduire dans son mémoire des points de
droit ou de fait qui pourraient éventuellement se révéler pertinents au
regard d’une exception préliminaire. Cela paraît aussi compatible avec
la conclusion énoncée ci-dessus selon laquelle, si le défendeur a le droit,
conformément au Règlement, d'introduire son exception préliminaire
avant le dépôt du mémoire, ce droit s’est en fait trouvé tempéré par une
pratique selon laquelle, si une telle exception est introduite avant le dépôt
du mémoire, la Cour peut, à sa discrétion, décider de ne pas la reconnaître
ou la traiter comme telle et ordonner qu’elle soit déposée après le mémoire
— et cela précisément pour la raison que le mémoire pourrait se révéler
pertinent au regard de l’exception au moment où elle sera examinée. Dans
son précieux article, M. Jiménez de Aréchaga ne semble pas aller jusqu’à
suggérer que cette pratique a été abrogée par le Règlement de 1972. Il n’a
fait aucune allusion à un tel effet dans le passage précité de l’opinion dissi-
dente commune dont il avait été un des auteurs dans l'affaire de la Compé-
tence en matière de pêcheries (Royaume-Uni c. Islande)(C.I.T. Recueil 1972,
p. 185). Il est vrai que cette opinion était fondée sur le Règlement de 1946,
mais elle a été donnée trois mois après l’adoption de celui de 1972. Si un
changement tant soit peu important avait été introduit sur un point de
procédure auquel l’opinion accordait manifestement une importance dé-
cisive, il n’aurait naturellement pas manqué d’en faire état. Or nous avons
vu que ce n’est pas le cas. Et cela n’a rien de surprenant: il n’y avait sur ce
point pas de différence appréciable entre le Règlement de 1946 et celui de
1972. D’autres auteurs, qui ont écrit après l’introduction des changements
de 1972 dans le Règlement, semblent admettre que la pratique en question
continue (voir Shabtai Rosenne, Procedure in the International Court: A
Commentary on the 1978 Rules of the International Court of Justice, 1983,
p. 161 et 163, et Geneviève Guyomar, op. cit., p. 508). Comme on l’a dit
plus haut, la procédure fondée sur le consentement des parties qui a été
adoptée dans l’affaire relative à des Actions armées frontalières et trans-
frontalières (Nicaragua c. Honduras) (C.I.J. Recueil 1986, p. 551) semble
aussi impliquer le maintien de cette pratique. La déclaration susmen-
tionnée des Etats-Unis ne peut guére étre interprétée autrement que
comme admettant cet état de choses en ce qui concerne la pratique en
question.

LE RÈGLEMENT DOIT-IL L’EMPORTER SUR LA PRATIQUE ?
Pour les raisons indiquées, on pourrait soutenir que la pratique dont on
a parlé n’est pas strictement conforme aux dispositions du Règlement

actuel, car elle tend à entraver l’exercice par un défendeur d’un droit

29
INCIDENT AÉRIEN DU 3 VII 88 (OP. IND. SHAHABUDDEEN) 158

apparemment absolu découlant strictement des dispositions du Règle-
ment et qui l’autorise à introduire une exception préliminaire avant le
dépôt du mémoire. Mais, si cela est très soutenable, la possibilité d’une
interprétation différente de l’article ne peut être totalement exclue, et
bien entendu c’est à la Cour qu’il appartient d’interpréter le Règlement.
L'expérience commune enseigne que les règles de procédure — du moins
quand il n’y a pas conflit avec un instrument constitutif supérieur (res-
triction importante à mes yeux dans ce domaine) — évoluent selon
l'interprétation qu’en donne une certaine juridiction et l’application
qu’elle en fait, ainsi qu’en témoigne sa pratique.

Il s’agit donc en fait de savoir si la Cour, au stade actuel, devrait revenir
sur l'interprétation de l’article 79 du Règlement qui apparaît implicite-
ment dans sa pratique, au motif que cette interprétation est erronée. La
Cour n’est liée par aucune doctrine du précédent obligatoire, mais elle
n’en respecte pas moins sa propre jurisprudence. En conséquence, bien
qu’elle ait compétence pour réformer ses prises de position antérieures
sur le droit, la Cour ne devrait pas exercer cette compétence avec légèreté
et sans de bonnes raisons (sir Hersch Lauterpacht, The Development of In-
ternational Law by the International Court, 1958, p. 19). Peut-être ne peut-
on pas dire simplement, en termes généraux, que la Cour devrait procéder
avec circonspection. Mais par quels critères la Cour, dans sa sagesse, de-
vrait-elle alors se laisser guider dans une question de procédure de ce
genre? En l’absence de directives claires adoptées par la Cour, il me sem-
blerait raisonnable d’appliquer, dans un cas de ce genre, le double critére
de l’erreur manifeste et de la perturbation de la bonne administration de la
justice {public mischief) que connaissent bon nombre de hautes instances
judiciaires. Il faudrait, à mon avis, qu’il y ait erreur manifeste en ce sens
que la Cour doit être certaine que les arguments en sens contraire ne sont
pas seulement persuasifs mais qu’ils démontrent de façon déterminante
l’existence d’une erreur évidente dans une prise de position antérieure. Et
il faudrait aussi que la bonne administration de la justice, ou quelque
chose qui s’y apparente, soit en cause. Autrement dit, il faudrait que l’in-
justice créée par le maintien d’une prise de position antérieure erronée
soit nettement plus grande que l'injustice créée par la perturbation des
attentes fondées sur la présomption de son maintien; une simple su-
périorité marginale d’une nouvelle décision ne devrait pas suffire.

En l'espèce, on pourrait fort bien soutenir que le critère de l’erreur ma-
nifeste s’applique. Mais je ne suis pas convaincu qu’il en soit de même du
critère de la bonne administration de la justice. À s’en tenir strictement
aux dispositions du paragraphe 1 de l’article 79 du Règlement, un défen-
deur serait habilité de plein droit à introduire une exception préliminaire
avant que les demandes du requérant quant au fond n’aient été révélées
par la voie du mémoire. Et c’est là un droit qu’il ne faut pas sous-estimer.
Mais il faut bien peser en contrepartie l'injustice peut-être grave dont
pourrait être victime un requérant si ses demandes étaient rejetées en
raison d’une exception préliminaire avant qu’il n’ait eu la possibilité,
grâce à son mémoire, de développer et de compléter sa requête sur des

30
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SHAHABUDDEEN) 159

points éventuellement défectueux, en vertu d’un droit qu’il croyait non
sans raison tenir du Règlement tel qu’il a été interprété et appliqué par la
Cour dans sa propre pratique. S’il n’y avait pas eu cette pratique, la re-
quête aurait pu être présentée d’emblée sous une forme plus étoffée. Tout
bien pesé, il semble à mon avis plus équitable de maintenir la pratique et
l'interprétation du Règlement qu’elle reflète. S’il faut changer quelque
chose — et il se peut qu’il y ait de bonnes raisons à cela —, que ce soit par
la voie d’un amendement en bonne et due forme du Règlement, destiné à
prendre effet pour l’avenir, et non pas au moyen d’une décision par la-
quelle la Cour invaliderait rétrospectivement une pratique instituée par
elle-même et sur laquelle des attentes raisonnables se sont fondées.

CONCLUSION

Non sans hésitation — car la position n’est pas tout à fait nette et la
logique de son évolution n’est pas pleinement dévoilée —, j'en viens à la
conclusion que, si en principe un défendeur a le droit d'introduire son
exception préliminaire avant le dépôt du mémoire du demandeur et
si dans certains cas l’exercice de ce droit peut se révéler parfaitement
justifié, la Cour peut, à sa guise, soit ne pas reconnaître une exception
préliminaire introduite à ce stade, soit l’examiner et ordonner qu’elle soit
introduite après le dépôt du mémoire. La teneur et les fondements des
exceptions préliminaires envisagées n’ayant pas été divulguées, il n’y a
apparemment pas de raison, au stade actuel de l'affaire, de songer à
rompre avec ce qui est considéré comme l’exercice normal de ce pouvoir
d'appréciation. En définitive, on ne peut que rendre une ordonnance
fixant des délais pour la procédure écrite (y compris d’éventuelles excep-
tions préliminaires). C’est ce qu’on a fait, et je suis d’accord sur ce point.
En revanche, pour les raisons que j'ai indiquées, je considère que le
dernier considérant de l’ordonnance de la Cour manque de cohérence en
ce que:

i) ilest axé sur le droit du défendeur de différer le dépôt de son exception
préliminaire jusqu’à ce qu'il ait été «renseigné ... sur la nature de la
demande, grâce à la présentation par le demandeur d’un mémoire»,
mais omet de nuancer ces termes en prenant en considération ce qui,
d’autre part, paraît être un droit reconnu du demandeur de compléter
sa requête par son mémoire sur des points de fait ou de droit qui pour-
raient l’aider à se prémunir contre une éventuelle exception prélimi-
naire; et

ii) ilest axé sur le droit du défendeur « de déposer son exception plus tôt »
(c’est-à-dire avant le mémoire), mais omet de nuancer ces termes en
prenant en considération ce qui, d’autre part, parait étre un pouvoir
discrétionnaire de la Cour de ne pas reconnaitre une exception dépo-
sée plus tôt ou de l’examiner et d’ordonner qu’elle soit introduite après
le dépôt du mémoire.

31
INCIDENT AERIEN DU 3 VII 88 (OP. IND. SHAHABUDDEEN) 160

En somme, le considérant en question aborde la procédure comme si
celle-ci était destinée exclusivement à accorder des possibilités de choix
au défendeur. Je suis d’avis que le régime procédural effectivement en
vigueur (à savoir le Règlement de la Cour ainsi que la pratique de la
Cour) est à la fois plus souple et mieux équilibré et qu’en particulier il
existe, pour tout demandeur, des droits et des attentes qui doivent aussi
être pris en considération, mais qui ne le sont pas dans ce considérant. Je
conviens que, juridiquement, un défendeur a le droit d’introduire son
exception préliminaire avant le dépôt du mémoire. Mais tout n’est pas 1a,
et le considérant en question ne dit pas tout. D’où la réserve que je
formule à cet égard.

(Signé) Mohamed SHAHABUDDEEN.

32
